Citation Nr: 1132699	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO. 09-25 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for residuals of a fracture of the tarsal and metatarsal bones of the right foot, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in April 2011. A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


REMAND

At his April 2011 hearing, the Veteran testified that his right foot injury had increased in severity since the last VA examination in August 2008. VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995). The Veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

The latest VA treatment records associated with the claims folder date back to July 2008. In April 2011, the Veteran submitted a March 2011 treatment record from his private physician, D. Stewart, M.D. The Veteran should be requested to provide the names and addresses of all health care providers who have treated him for a right foot disorder from 2008 to the present so that an attempt can be made to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names, dates, and addresses of all health care providers and treatment facilities that have treated him for any right foot disorder from 2008 to the present. Following receipt of proper authorization, where necessary, the records from these identified care providers/treatment facilities should be obtained and associated with the claims folder. 

2. The RO/AMC will schedule the Veteran for a VA examination to assess the severity of his residuals of a fracture of the tarsal and metatarsal bones of the right foot. 

The following considerations will govern the examination:

	a. The claims folder, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this review in any report generated as a result of this remand. All indicated tests and studies must be performed and all findings must be reported in detail.

	b. The examiner must respond to the below inquiries:

(i) The examiner must report the Veteran's ranges of motion for the right foot. The examiner should determine whether the residuals of a fracture of the tarsal and metatarsal bones of the right foot are manifested by weakened movement, excess fatigability, or incoordination. These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. 

(ii) The examiner must also ascertain whether there is a malunion or nonunion of the tarsal or metatarsal bones or if there is severity of such that it is equivalent to malunion or nonunion. The examiner must also describe whether the Veteran's residuals of a fracture of the tarsal and metatarsal bones of the right foot are productive of less than moderate, moderate, moderately severe, or severe disability. 

	c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination- evaluation of the severity of the Veteran's service-connected residuals of a fracture of the tarsal and metatarsal bones of the right foot.

3. The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

5. Based on the development requested hereinabove, the RO should review the Veteran's claim. The RO/AMC should undertake any necessary development and action, including forwarding the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the Veteran's service-connected residuals of a fracture of the tarsal and metatarsal bones of the right foot if indicated pursuant to the provisions of 38 C.F.R. §§ 3.321(b). If the benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


